This opinion is subject to administrative correction before final disposition.




                                 Before
                     TANG, J. STEPHENS, and KOVAC,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Jaime J. LOMELI
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900170

                          Decided: 31 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Mark D. Sameit, USMC. Sentence
   adjudged 25 February 2019 by a general court-martial convened at
   Marine Corps Base Camp Butler, Okinawa, Japan, consisting of a
   military judge sitting alone. Sentence approved by convening
   authority: reduction to E-1, confinement for 44 months, and a
   dishonorable discharge 1.
   For Appellant: Captain Bree A. Ermentrout, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 36 months pursu-
ant to a pretrial agreement.
                   United States v. Lomeli, No. 201900170


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2